Citation Nr: 0306462	
Decision Date: 04/03/03    Archive Date: 04/10/03

DOCKET NO.  99-05 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES


1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
nervous disorder, to include schizophrenia.

2.  Entitlement to service connection for pneumonia.

3.  Entitlement to service connection for photophobia.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from November 1968 to December 
1970.

In a July 1995 rating decision, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina, determined that no new and material evidence had 
been submitted to reopen a claim of entitlement to service 
connection for schizophrenia.  The veteran was notified of 
the decision and of his appellate rights in a letter dated in 
the same month.  He did not file a timely appeal and that 
decision became final. 

In a November 1997 rating decision, the RO determined that no 
new and material evidence had been submitted to reopen 
service connection claims for hepatitis and for a nervous 
condition diagnosed as schizophrenia.  That rating decision 
also determined that claims of entitlement to service 
connection for pneumonia and for eye sensitivity were not 
well grounded.  The veteran filed a timely appeal with regard 
to all four issues.  

In a May 2001 decision, the Board determined that no new and 
material evidence had been submitted to reopen a service 
connection claim for hepatitis.  Thus, that issue is no 
longer before the Board.  In that decision, the Board 
remanded the remaining three issues for further development.  

The veteran provided testimony at a hearing before the 
undersigned member of the Board in July 2000. 


FINDINGS OF FACT

1.  By rating decision dated in July 1995, the RO determined 
that no new and material evidence had been submitted to 
reopen a claim of entitlement to service connection for 
schizophrenia. 

2.  The RO properly notified the veteran of this July 1995 
determination and he did not appeal; the July 1995 decision 
became final.

3.  Evidence received at the RO subsequent to the July 1995 
RO decision regarding the issue of entitlement to service 
connection for schizophrenia is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

4.  Evidence of respiratory disability due to in-service 
pneumonia has not been submitted.  

5.  Evidence of eye disability due to in-service photophobia 
has not been submitted.


CONCLUSIONS OF LAW

1.  The July 1995 RO rating decision, which determined that 
new and material evidence decision regarding the issue of 
entitlement to service connection for schizophrenia had not 
been submitted, is final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. §§ 3.160, 20.200, 20.201, 20.202, 20.300, 
20.301(a), 20.302, 20.1103 (2002).

2.  New and material evidence has not been received to 
warrant reopening the previously and finally denied claim of 
entitlement to service connection for a nervous condition to 
include schizophrenia.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (2002).

3.  A respiratory disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1154, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303 (2002).

4.  An eye disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Reopening

As noted in the introduction, service connection for a 
nervous condition claimed as schizophrenia was previously 
denied in RO rating decisions that became final absent 
further timely appeal.  38 U.S.C.A. §§ 5108, 7105(b), (c) 
(West 1991 & Supp. 2002).  Pursuant to 38 U.S.C. §§ 5108 and 
7105(c), when a claim has been disallowed by the RO, "the 
claim may not thereafter be reopened and allowed and a claim 
based upon the same factual basis may not be considered" 
unless new and material evidence has been presented.  See 
also 38 C.F.R. §§ 3.160, 20.200, 20.201. 20.202, 20.301(a), 
20.1103 (2002).

New and material evidence is evidence that has not been 
previously submitted to agency decision makers that bears 
directly and substantially upon the specific matter under 
consideration, that is neither cumulative nor redundant and 
that, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2001); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
Hodge, the United States Court of Appeals for the Federal 
Circuit stressed that newly submitted evidence could be 
material if it resulted in a more complete record for 
evaluating the disability.  With respect to any application 
to reopen a finally decided claim, the credibility of the 
newly submitted evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

The relevant evidence of record at the time of the July 1995 
RO rating decision consists of service medical records 
(SMRs), VA inpatient and outpatient treatment reports, a DD 
Form 214, and testimony, claims, and statements of the 
veteran.  Some of these are briefly discussed below.

The veteran's DD-214 reflects that he was assigned to armor, 
although his occupational code reflects light infantry.  He 
served in Vietnam from May to August 1969 and he received the 
Vietnam Service Medal, but no decorations specific to combat.

The SMRs do not reflect any complaint or treatment for a 
nervous disorder of any kind.  A separation examination 
report, dated in October 1970, reflects that the veteran 
checked "no" to nervous trouble of any sort, "no" to 
nightmares, and also "no" to excessive worry.  

The veteran's VA medical records reflect hospitalization at 
Durham in May 1979 for paranoia.  During further 
hospitalization in July and August 1979, he claimed that he 
was first hospitalized at Durham in 1976.  The diagnosis was 
paranoid schizophrenia.  An August 1980 treatment report 
reflects that he had been hearing voices for about a year and 
a half.  According to a 1980 hospital report, the veteran's 
first hospitalization for schizophrenia occurred in 1976 and 
his second admission was in 1979; however, according to a May 
1986 treatment report, the veteran claimed that a problem 
with his nerves dated to 1970.  A July 1986 hospital report 
and an August 1987 medical certificate reflect that the 
veteran had paranoid schizophrenia since 1970.  

The veteran made various claims and assertions and he offered 
testimony during earlier hearings to the effect that he had 
nervous trouble during active service and that he was first 
hospitalized in 1976.  In an October 1989 written statement, 
the veteran reported that during a weekend Army drill in 1973 
or 1974, lightning struck nearby, which caused nervousness 
and posttraumatic stress disorder (PTSD).  

In October 1990, the Board denied service connection for a 
psychiatric disorder to include PTSD, and in a July 1995 
decision, the RO determined that no new and material evidence 
had been submitted to reopen a claim of service connection 
for schizophrenia.  The veteran did not appeal either 
decision.  

The Board must next review the evidence submitted since the 
July 1995 decision to determine whether any of it is new and 
material evidence, that is, whether it results in a more 
complete record for evaluating the service connection claim.  
Evidence submitted since July 1995 includes claims and 
testimony of the veteran and some private medical records.  
These are discussed below.

In August 1997, the RO received private medical records from 
Lee-Harnet, a mental health and substance abuse treatment 
facility.  The records show treatment for schizophrenia 
during the 1990s, but do not tend to relate any current 
disorder to active service.  Thus, they are not material and 
hence are not so significant that they must be considered.  

In an August 1996 signed statement, the veteran reported that 
his nervous condition began during active service sometime 
prior to being sent to Vietnam.  In a September 1996 signed 
statement, he reported that he was treated at Fort Meade, 
Maryland, by the company medic for his nervous condition.  
This additional assertion of the veteran is cumulative of 
earlier assertions wherein the veteran reported treatment for 
nervousness during active service.  Specifically, a May 1986 
treatment report reflects that the veteran claimed that a 
problem with his nerves dated to 1970.  Thus, it is not new 
and material evidence.

In July 2000, the veteran testified before the undersigned 
member of the Board.  His testimony about a nervous condition 
during active service is merely cumulative of earlier 
considered assertions.  

In May 2001, the Board remanded the claim to determine 
whether either Fort Meade or Womack Army Hospital had any 
relevant records.  Following that, the RO queried Womack, 
Fort Meade, and the veteran, for any records on the matter.  
In July 2001, Womack reported that no record was found.  In 
March 2002, Fort Meade reported that no record was found.  
The veteran did not submit additional evidence or 
information.  

In March 2002, the RO sent another letter to the veteran.  
The letter is erroneously dated March 25, 2001.  In the 
letter, the RO notified the veteran of the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) and asked the 
veteran to submit any evidence of medical treatment for the 
claimed conditions.  

In June 2002, the RO issued a supplemental statement of the 
case (SSOC) addressing the issue.  

The Board points out that because the RO had earlier denied 
the service connection claim based on the premise that any 
current nervous disorder or schizophrenia began more than one 
year after separation from active service, any evidence 
tending to show that a nervous disorder or schizophrenia 
began during or within a year of discharge from active 
service would bear directly and substantially upon the 
specific matter under consideration, would be neither 
cumulative nor redundant, and would be so significant that it 
must be considered to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  The Board finds, however, that none of the 
evidence submitted since July 1995 meets this requirement.  
That is, the private medical evidence and additional claims, 
assertions, and testimony of the veteran are merely 
cumulative of earlier medical evidence, claims, assertions, 
and testimony.  The veteran has not submitted any competent 
evidence tending to show that any nervous disorder or 
schizophrenia began during or within a year of discharge from 
active service.  Thus, no new and material evidence has been 
submitted.  The application to reopen the claim must 
therefore be denied.  38 U.S.C.A. § 5108; Manio, supra.

With respect to VA's duty to assist the veteran in this 
matter, 38 U.S.C.A. § 5103A(f) (West Supp. 2002) states the 
following:

Nothing in this section shall be construed to 
require the Secretary to reopen a claim that has 
been disallowed except when new and material 
evidence is presented or secured, as described in 
section 5108 of this title.   

However, 38 U.S.C.A. § 5103A(g) (West Supp. 2002) states the 
following:

Nothing in this section shall be construed as 
precluding the Secretary from providing such other 
assistance under subsection (a) to a claimant in 
substantiating a claim as the Secretary considers 
appropriate. 

Therefore, the Board undertook to develop the case for 
existing military medical records at Womack and at Fort 
Meade; however, no record was located and the veteran was 
notified of this fact.  The RO provided notice to the veteran 
that he must submit any such evidence or identify it and ask 
for assistance in obtaining it.  The veteran provided no 
other relevant medical evidence or information concerning the 
existence of other relevant medical evidence.  Hence, no 
further notice or assistance to the veteran is required to 
fulfill VA's duty to assist him in developing his claim or in 
notifying him what additional information he could submit.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

II.  Service Connection

A.  Factual Background

The veteran's SMRs do not reflect any treatment for 
photophobia or for pneumonia.  The SMRs do reflect that the 
veteran wore glasses during active service and therefore they 
might imply that prescription lenses, even prescription 
sunglasses, might have been issued by the service department.  
The SMRs also reflect treatment for hematuria and prostatitis 
and that the veteran was medically evacuated from Vietnam in 
August 1969 because of acute glomerulonephritis.  

In an August 1996 signed statement, the veteran claimed that 
a bilateral eye condition began during active service.  The 
RO sent a letter and release forms to the veteran and asked 
for sources of any treatment for such condition.  

In response, the veteran reported that he had been 
"incarcerated" at Womack Hospital in darkness during which 
time his eyes became sensitive to light.  He reported that 
dark lenses were issued in Vietnam and at Fort Polk, 
Louisiana.  In May 1997, the RO asked the veteran to clarify 
his claim of incarceration at Womack.  In July 1997, the RO 
requested dates of any hospitalization at Womack.  The 
veteran responded to the effect that in December 1968 he was 
a prisoner and developed pneumonia, for which he was treated 
at Womack.   

In August 1997, the RO informed the veteran that Womack 
Hospital records had already been considered and did not 
constitute new and material evidence to reopen his claim 
(although there was no prior final decision on this matter).  

In August 1997, the RO received private medical records from 
Lee-Harnet, a mental health and substance abuse treatment 
facility.  These records show treatment for schizophrenia 
during the 1990s.  They do not address any respiratory or eye 
disorder.  

In November 1997, the RO determined that claims of 
entitlement to service connection for pneumonia and for eye 
sensitivity were not well grounded, as there was no evidence 
of treatment in service for such conditions.  

In a March 1999 substantive appeal, the veteran argued that 
some of his SMRs might have been lost. 

In July 2000, the veteran testified before the undersigned 
member of the Board that while at Womack he had been treated 
for pneumonia during basic training, but not after return 
from Vietnam.  After returning to Fort Bragg from Vietnam, he 
had been treated at Womack for hematuria.  He recalled that 
he was sick the entire time that he was in Vietnam.  He 
recalled that the Army issued shaded glasses to him in 
Vietnam.  The service representative speculated that the 
veteran's mental condition might have caused him to say that 
he was incarcerated at Womack. 

In May 2001, the Board remanded the claim to determine 
whether either Fort Meade or Womack Army Hospital (Fort 
Bragg) had any relevant records.  The RO subsequently queried 
Womack, Fort Meade, and the veteran, for any records on the 
matter.  In July 2001, Womack reported that no record was 
found.  In March 2002, Fort Meade reported that no record was 
found.  The veteran did not respond.  

In June 2002, the RO issued an SSOC adjudicating the service 
connection claims on the merits.  

B.  Legal Analysis

During the pendency of this appeal, the VCAA was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West Supp. 2002)); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326).  The VCAA and the implementing regulations are 
liberalizing and are therefore applicable to the issues on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).

The VCAA and the implementing regulations eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim.  The VCAA provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  The VCAA requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary (i.e., to VA) that is 
necessary to substantiate the claim.  VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The veteran has 
reported all sources of treatment and the RO has made an 
attempt to obtain the records.  Fort Meade and Fort Bragg 
have exhausted all potential sources of relevant medical 
records.  The veteran has been advised of this development.  

In Karnas, supra, the United States Court of Appeals for 
Veterans Claims (hereinafter referred to as the Court) held 
that where a law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran should and will apply unless Congress provides 
otherwise or permits the Secretary to do otherwise.  The 
Court has also held that where a Board decision addresses a 
question that had not been addressed by the RO, it must 
consider whether the claimant has been given adequate notice 
of the need to submit evidence or argument on that question 
and an opportunity to submit such evidence and argument and 
to address that question at a hearing, and, if not, whether 
the claimant has been prejudiced thereby.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

The Board finds that the veteran is not prejudiced by its 
consideration of these claims pursuant to this new 
legislation and implementing regulations insofar as VA has 
already met all notice and duty to assist obligations under 
the new law, to include as delineated under the newly 
promulgated implementing regulations.

The veteran in this case has been notified as to the laws and 
regulations governing service connection claims.  He has, by 
informational letters, rating actions, a statement of the 
case and supplemental statements of the case, been advised of 
the evidence considered in connection with his claims, and 
what evidence that is potentially probative or not probative 
of the claims.  38 C.F.R. § 3.159(b)(1), (e)).  The RO has 
attempted to obtain, and has associated with the claims file, 
all available pertinent service records, VA medical records, 
and all relevant private medical records identified.

The Board emphasizes that the RO notified the veteran of the 
provisions of the VCAA and its potential impact on his 
claims, allowing him an additional period of time in which to 
present evidence and/or argument in support of his claims.  
He responded to those letters.

For the reasons set out above, the veteran will not be 
prejudiced as a result of the Board deciding these claims 
without first affording the RO an opportunity to consider the 
claims anew in light of the VCAA or without first affording 
the veteran opportunity to respond specific to the new 
regulatory language.  As noted above, VA is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  A remand for adjudication by the RO would thus 
serve only to further delay resolution of the claims.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

In general, service connection may be awarded for disability 
resulting from injury or disease incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  "Direct" service connection may be established 
for a current disability when the evidence shows 
affirmatively that the disability resulted from injury or 
disease incurred (or aggravated) during active service.  Id.  
"Direct" service connection may be granted for any disease 
not diagnosed until after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service.  38 C.F.R. § 3.303(d); 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2002).

In the case of a combat veteran who alleges that a disease or 
injury is service connected, the burden of the veteran who 
seeks benefits for an allegedly service-connected disease or 
injury and who alleges that the disease or injury was 
incurred in or aggravated by combat service is lightened by 
38 U.S.C.A. § 1154(b); Collette v. Brown, 82 F.3d 389 (1996).  
In this case, there is some evidence that the veteran served 
in combat; however, his service connection claims to not 
appear to arise from combat.  Thus, these provisions are not 
applicable.  

There is no medical evidence of treatment for pneumonia 
during active service.  There is no medical evidence of a 
current respiratory disorder.  Nor is there even a claim of 
relevant symptomatology.  Where, as here, the veteran did not 
submit his claim for service connection for more than 25 
years after active service, and the claimed disorder is not a 
chronic disease as defined at 38 C.F.R. § 3.307 and § 3.309, 
the veteran must submit evidence of continuity of 
symptomatology, which he has not done.  As there is no 
medical evidence of an in-service event (pneumonia), no lay 
evidence of continuity of symptomatology, or of a current 
disability related to pneumonia, and as the veteran did not 
submit the disability claim until more than 25 years after 
separation from active service, the claim of service 
connection for pneumonia is hereby denied.  

With respect to the claim of entitlement to service 
connection for photophobia, the legal reasoning is similar.  
That is, this is not a combat claim.  There is no complaint 
or medical evidence of treatment for photophobia during 
active service.  Nor is there medical evidence of any current 
eye sensitivity, or lay evidence of relevant symptomatology.  
As there is no medical evidence of an in-service event, or of 
continuity of symptomatology, or of a current disability 
related to photophobia, and considering that the veteran did 
not report any eye sensitivity for over 25 years after 
separation from active service, the claim of service 
connection for photophobia is hereby denied. 






ORDER

1.  No new and material evidence having been submitted, the 
claim of entitlement to service connection for a nervous 
disorder to include schizophrenia, the application to reopen 
the claim is denied.  

2.  The claim of entitlement to service connection for 
pneumonia is denied.  

3.  The claim of entitlement to service connection for 
photophobia is denied.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

